 

Exhibit 10.1

 

AMENDMENT NO. 3

TO

EMPLOYMENT AGREEMENT OF ARNOLD B. ZETCHER

 

THIS AMENDMENT NO. 3 (this “Amendment”), dated as of September 28, 2006, to the
Employment Agreement dated October 22, 1993 and as amended as of May 11, 1994
and as of May 25, 2005 (the “Employment Agreement”), by and between The Talbots,
Inc., a Delaware corporation (the “Company”), and Arnold B. Zetcher (the
“Executive”).

WHEREAS, the parties wish to amend the Employment Agreement to incorporate
changes to the terms and conditions thereof to which they have agreed.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties agree as follows:

1.            Capitalized terms in this Amendment No. 3 are to have the meaning
defined in the Employment Agreement.

2.            Paragraph 3 of the Employment Agreement is amended by deleting
paragraph (D), and inserting the following new paragraph (D):

 

 

(D) 2003 Executive Stock Based Incentive Plan

 

 

(i) Fiscal Year 2007 Awards. The Company acknowledges, and the Executive
understands, that the Company currently intends to make awards in the Company’s
fiscal year 2007 to the Company’s senior executives of Performance Accelerated
Restricted Stock (the “PARS”) and non-qualified options to purchase shares of
the Company’s Common Stock (the “Options”). The Company agrees that if it makes
such awards, the Executive shall receive awards that shall be consistent with
the Company’s past practice in granting awards of PARS and Options to the
Executive. Except as provided below, any awards of PARS and Options the
Executive receives pursuant to this paragraph 3(D)(i) shall be subject,
respectively, to the terms and conditions of a Restricted Stock Agreement and a
Nonqualified Stock Option Agreement (the “Option Agreement”) between the Company
and the Executive. In addition, if Executive’s employment is terminated on or
before March 31, 2008 for any reason other than:

 

--------------------------------------------------------------------------------



 

 

(a)

by the Company pursuant to paragraphs 6(C) or 6(D) below; or

 

(b)

by the Executive without Good Reason (as such term is defined in paragraph 6(H)
below),

 

 

all Options awarded pursuant to this subparagraph that are then unvested shall
vest on the earlier of the scheduled vesting date or March 31, 2008 (on which
date all such Options then outstanding shall become fully vested), and all
restrictions with respect to any PARS awarded pursuant to this subparagraph
shall lapse on March 31, 2008 in accordance with the schedule attached as
Exhibit A (the “Vesting Schedule”).

 

 

(ii) Stock Options and PARS Awarded Prior to the Date Hereof. The Company and
the Executive agree that notwithstanding the terms of the Nonqualified Stock
Option and Restricted Stock agreements pertaining to Options and PARS awarded to
the Executive prior to the date hereof, and provided the Executive’s employment
is not terminated on or before March 31, 2008:

 

(a)

by the Company pursuant to paragraphs 6(C) or 6(D) below; or

 

(b)

by the Executive without Good Reason (as such term in defined in paragraph 6(H)
below),

 

 

the Executive shall vest in any such Options that are then unvested on the
earlier of the scheduled vesting date or March 31, 2008 (on which date all such
Options then outstanding shall become fully vested), and all restrictions with
respect to any such outstanding PARS shall lapse on March 31, 2008 (or, if
earlier, the scheduled lapse date) in accordance with the Vesting Schedule.

 

 

(iii) Termination Prior to Fiscal 2007 Equity Grants. In the event that, prior
to the Compensation Committee of the Board of Directors of the Company making
its fiscal 2007 equity grants to the Company’s executives generally, the
Executive’s employment is terminated for any reason other than:

 

(a)

by the Company pursuant to paragraphs 6(C) or 6(D) below; or

 

(b)

by the Executive without Good Reason (as such term is defined in paragraph 6(H)
below),

 

--------------------------------------------------------------------------------



 

 

 

such that Executive does not receive the expected fiscal 2007 equity grants in
accordance with the foregoing paragraph 3(D)(i), then the Company shall pay to
the Executive, in a single lump sum payment as soon as permitted pursuant to
paragraph 13(C) below or, if elected by the Executive by written notice to the
Company, within thirty (30) days from the grant date for such fiscal 2007 equity
grants to the Company’s executives generally (the “fiscal 2007 grant date”), an
amount in cash equal to:

 

 

(I)

the “fair value” of a grant of 150,000 stock options for the Company’s common
stock (determined as of the fiscal 2007 grant date under FASB No. 123(R) in the
same manner and using the same methodologies as used by the Company in
calculating the “fair value” of its stock option grants made in fiscal 2006),
but with such stock options to have a maximum exercise period and term of
four (4) years (rather than the customary ten (10) years) from the date of
grant; and

 

(II)

10,000 multiplied by the “fair market value” of a share of the Company’s common
stock based on the closing price of such share at 4 pm on the New York Stock
Exchange on the fiscal 2007 grant date.

3.            Paragraph 4(A) of the Employment Agreement is amended by adding
the following at the end thereof:

Notwithstanding the provisions of the Umbrella SERP, if, prior to March 31,
2008, the Executive’s employment is terminated:

 

(i)

by the Company for any reason other than pursuant to paragraphs 6(C) or 6(D)
below; or

 

(ii)

by the Executive for “Good Reason” (as such term is defined in paragraph 6(H)
below),

the Executive shall be entitled to receive a pension, which shall be the greater
of the pension calculated in accordance with terms of the Umbrella SERP using
his actual employment termination date or an assumed employment termination date
of March 31, 2008 (and, in the event of an assumed March 31, 2008 termination
date, for purposes of calculating his pension benefits under the Umbrella SERP,
the Executive’s then current Compensation, as such term is defined under the
Umbrella SERP, will be deemed to continue through March 31, 2008, such that, for
example, the Executive’s Base Salary will be deemed continued through March 31,
2008 and his target bonus for fiscal years 2006 and 2007 (if actual termination
occurs in

 

--------------------------------------------------------------------------------



 

fiscal year 2006) or for fiscal year 2007 (if actual termination occurs in
fiscal year 2007) shall be deemed calculated as set forth in paragraph
6(F)(i)(II)(2)(a) or (b) below).

4.            Paragraph 6(B) of the Employment Agreement shall be deleted and
the following shall be substituted in its place:

(B)     The employment of the Executive hereunder may be terminated by the
Company or the Executive on or after the Executive’s normal retirement date,
which for purposes of this agreement shall be deemed to be January 26, 2008.

5.            Paragraph 6(F) of the Employment Agreement shall be deleted and
the following shall be substituted in its place:

(F) (i)  In the event that the Executive’s employment hereunder is terminated on
or before January 26, 2008:

 

(a)

by the Company and such termination is not a result of an event or condition
referred to in paragraphs 6(C) or (D) above; or

 

(b)

by the Executive for Good Reason (as such term is defined in paragraph 6(H)
below),

the following shall occur:

 

(I)

the Company shall pay to the Executive on the effective date of such
termination:

 

(1)

salary for services rendered up to and including the date of termination;

 

(2)

reimbursement for expenses incurred by the Executive pursuant to paragraph 5
hereof up to and including the date on which his employment is terminated; and

 

(3)

any and all compensation to which the Executive may be entitled as of the date
of termination pursuant to the Plan or any other compensation or benefit plan to
the extent permitted by such plans,

 

(II)

the Company shall pay to the Executive, in a single lump sum payment as soon as
permitted pursuant to paragraph 13(C) below or, if elected by the

 

--------------------------------------------------------------------------------



 

Executive by written notice to the Company, within thirty (30) days from the
effective date of such termination, a separation allowance consisting of:

 

(1)

the Executive’s then current Base Salary Rate, from the date of such
termination, through March 31, 2008; and

 

(2)

a. 

if such termination shall occur during the Company’s 2006 fiscal year, a target
bonus for the Company’s fiscal years 2006 and 2007, which, for each such year
shall be determined by multiplying the Executive’s then current Base Salary Rate
by the Executive’s target bonus participation rate by an assumed Company rating
of 1.0 by an assumed personal rating of 1.3; and

 

b.

if such termination shall occur during the Company’s 2007 fiscal year, a target
bonus for such year, which shall be computed as described above (provided that
if such termination is by the Company under Paragraph 6(B) and is to be
effective as of January 26, 2008, which is the last day of the Company’s 2007
fiscal year, then the MIP bonus to which the Executive will be entitled for the
2007 fiscal year will be the bonus, if any, that is payable to him pursuant to
the terms of the MIP in effect for the 2007 fiscal year),

 

(III)

the Executive shall be entitled to receive the benefits provided under paragraph
6(G) below for the period through but not following

March 31, 2008, and

 

(IV)

If the Executive’s employment hereunder shall have been terminated by the
Company pursuant to paragraph 6(B), then the Executive agrees to serve as
non-executive Chairman and a director (but not as an employee unless elected in
writing by the Company at the time of such termination) for the period following
January 26, 2008 and through but not after March 31, 2008. In such event and
only to the extent consistent therewith, the Executive shall be entitled to
receive the benefits referred to in paragraphs

 

--------------------------------------------------------------------------------



 

4(A) though (F) above subject to the terms and conditions of the applicable
programs through but not after March 31, 2008.

(ii)      In the event that the Executive’s employment is terminated by the
Company after January 26, 2008 and through March 31, 2008 and such termination
is not a result of an event or condition referred to in paragraphs 6(C) or (D)
above, the following shall occur:
 

 

(a)

the Company shall pay to the Executive on the effective date of such
termination;

 

(I)

salary for services rendered up to and including the date of termination;

 

(II)

reimbursement for expenses incurred by the Executive pursuant to paragraph 5
hereof up to and including the date on which his employment is terminated; and

 

(III)

any and all compensation to which the Executive may be entitled as of the date
of termination pursuant to the Plan or any other compensation or benefit plan to
the extent permitted by such plans,

 

(b)

the Executive shall be entitled to receive the benefits provided under paragraph
6(G) below for the period through but not following March 31, 2008;

 

 

(c)

the Company shall pay to the Executive, in a single lump sum payment as soon as
permitted pursuant to paragraph 13(C) below or, if elected by the Executive by
written notice to the Company, within thirty (30) days from the effective date
of such termination, a separation allowance consisting of the Executive’s then
current Base Salary Rate from the date of such termination through March 31,
2008;

 

 

(d)

if the Executive’s employment hereunder shall have been terminated by the
Company pursuant to paragraph 6(B), then the Executive agrees to serve as
non-executive Chairman and a director (but not as an employee unless elected in
writing by the Company at the time of such termination) for the period following
such termination and through but not after March 31, 2008. In such event and
only to the extent consistent therewith, the Executive shall be entitled to
receive the benefits referred to in paragraphs

--------------------------------------------------------------------------------



 

4(A) through (F) above subject to the terms and conditions of the applicable
programs through but not after March 31, 2008; and

 

(e)

the Company agrees that the bonus (if any) the Executive shall have earned for
the Company’s fiscal year 2007 pursuant to the MIP shall be paid to the
Executive on the later of: (i) the time it pays such bonuses to the Company’s
then actively employed executives; or (ii) as soon as permitted pursuant to
paragraph 13(C) below (unless the Executive otherwise elects upon written notice
to the Company).

6.            Paragraph 6(G) of the Employment Agreement is amended to delete
subparagraph (i) and substitute the following: “(i) March 31, 2008”.

7.

Paragraph 6(H) of the Employment Agreement is amended as follows:

 

(a)

by deleting the first clause of the first sentence of paragraph 6(H) up to and
preceding subparagraph (ii) and substituting in its place:

“In the event there is a Change in Control (as hereinafter defined) before
January 26, 2008 and the Executive’s employment hereunder is terminated after
the occurrence of such Change in Control but before January 26, 2008 either (i)
by the Company, and such termination is not the result of an event or condition
referred to in paragraphs 6(C) or (D), or”.

 

(b)

by adding immediately following number (III) of subparagraph (a)(III) the
following clause:

“if elected by the Executive by written notice to the Company, or if not so
elected by the Executive, as soon as otherwise permitted pursuant to paragraph
13(C) below,”

 

(c)

by deleting subparagraphs (b)(III) and (c) in their entirety; and

 

--------------------------------------------------------------------------------



 

 

(d)

by adding immediately following the phrase “paragraph 6(G) hereof” of
subparagraph (d) the following clause:

“, provided that the Executive’s participation shall continue for a period of
two (2) years following the effective date of the Executive’s termination of
employment hereunder;”

 

(e)

by deleting subparagraph (e)(i) and substituting in its place the following:

“(i) March 31, 2008 or”.

8.

Paragraph 6(I) of the Employment Agreement is amended as follows:

 

(a)

by deleting the first clause of the first sentence of 6(I) and substituting in
its place:

“The Company shall cause the following to occur on the date of the Change in
Control if elected by the Executive by written notice to the Company, or if not
so elected by the Executive, as soon as otherwise permitted under Section 409A
of the Code so as to avoid the imposition of immediate inclusion in the
Executive’s income under Section 409A of the Code:”

; and

 

(b)

by deleting subparagraphs (b)(II) and (III) in their entirety.

9.            Paragraph 13(C) of the Employment Agreement is amended to add the
following sentence to the end thereof:

 

 

Upon expiration of such six-month period (or, if earlier, his death), any
payments withheld hereunder from the Participant shall be distributed to
Participant and his beneficiary, with a payment of interest thereon credited at
a rate of prime plus 1% (with such rate to be determined as of the actual
payment date); provided, however, that any payment of interest shall be made
only if and to the extent such payment is consistent with Section 409A of the
Code and any guidance issued thereunder.

 

--------------------------------------------------------------------------------



 

10.            Paragraph 14 of the Employment Agreement shall be deleted, and
the following shall be substituted in its place:

 

 

14. Term. This Agreement shall commence on the Effective Date, and shall
continue in effect up to and including March 31, 2008 (the “Term”).

11.            Paragraph 17(A) of the Employment Agreement is amended to reflect
that notices to the Company shall be directed to the attention of the General
Counsel.

12.            Except as expressly modified by this Amendment, all terms and
provisions of the Employment Agreement and all the respective rights and
obligations of the parties to the Employment Agreement shall continue unchanged
and in full force and effect.

13.            This Amendment may be executed in counterparts, each of which
shall be deemed an original but both of which taken together will constitute one
instrument.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

THE TALBOTS, INC.

     
/s/ Arnold B. Zetcher 
  By:   /s/ Stuart M. Stolper Arnold B. Zetcher    Name:  Stuart M. Stolper 
Date of Signature: September 28, 2006    Title:  Senior Vice President,       
Human Resources and        Assistant Secretary 

 

 

 

Date of Signature: September 28,  2006

 

 

--------------------------------------------------------------------------------



 

Exhibit A

(Vesting Schedule)

 

 

Non-qualified Stock Options

 

 

 

 

 

 

 

 

 

Grant

Date

Grant Type

Date Due to Vest

NQ Stock Options

 

Options Price

Per Share

Vesting Date Under Amended

Agreement 3/31/2008

Non-qualified Stock Options

3/11/2004

150,000

 

 

 

 

 

 

3/11/2005

50,000

$33.92

Vested on 3/11/2005

 

 

3/11/2006

50,000

$33.92

Vested on 3/11/2006

 

 

3/11/2007

50,000

$33.92

To Vest on 3/11/2007

 

 

 

 

 

 

3/11/2005

150,000

 

 

 

 

 

 

3/11/2006

50,000

$31.62

Vested on 3/11/2006

 

 

3/11/2007

50,000

$31.62

To Vest on 3/11/2007

 

 

3/11/2008

50,000

$31.62

To Vest on 3/11/2008

 

 

 

 

 

 

 

 

 

 

 

 

3/3/2006

150,000

 

 

 

 

 

 

3/3/2007

50,000

$25.56

To Vest on 3/03/2007

 

 

3/3/2008

50,000

$25.56

To Vest on 3/03/2008

 

 

3/3/2009

50,000

$25.56

3/31/2008

 

 

 

 

 

 

*3//2007

150,000*

 

 

 

 

 

 

3//2008

50,000

* Not Available

To Vest on 3//2008

 

 

3//2009

50,000

* Not Available

3/31/2008

 

 

3//2010

50,000

* Not Available

3/31/2008

* Grants are scheduled to be made in March of 2007 but exact day has not been
determined. In addition, neither the number of shares nor any option exercise
price has been approved and are included for illustrative purposes.

 

Restricted Stock (PARS)

 

 

 

 

 

 

 

 

 

 

 

Grant

Date

Grant Type

Prior Vesting Date

 

Price Paid

Per Share

Vesting Date Under

Amended Agreement

Vesting Percentage

as of 3/31/08

Shares Vesting

3/31/2008

Restricted Stock PARS

 

 

 

 

 

 

 

3/13/2003

25,000

Vested on 4/13/06

$0.01

Vested on 4/13/2006

100%

25,000***

 

25,000

To Vest on 3/13/08

$0.01

To Vest on 3/13/2008

100%

25,000

 

 

 

 

 

 

 

3/11/2004

50,000

3/11/2009

$0.01

3/31/2008

80.00%

40,000

3/11/2005

50,000

3/11/2010

$0.01

3/31/2008

60.00%

30,000

3/3/2006

50,000

3/3/2011

$0.01

3/31/2008

40.00%

20,000

**3//2007

50,000**

3//2012

$0.01

3/31/2008

20.00%

10,000

** Grants are scheduled to be made in March of 2007 but exact day has not been
determined. In addition, the number of shares has not been approved and is
included for illustrative purposes.

*** Shares previously received by the executive.

 

--------------------------------------------------------------------------------

 